Citation Nr: 1400180	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  04-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for colon disease.

3.  Entitlement to a higher initial rating for coronary artery disease.

4.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus prior to October 3, 2012.  

5.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus since October 3, 2012.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1964 to March 1968.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2004, November 2011, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues of entitlement to service connection for a low back disability and a higher rating for diabetes mellitus have been recharacterized to comport with the evidence of record.  

Hearings on these issues were held on September 13, 2005, before a Veterans Law Judge who has since retired from the Board, and on August 27, 2013, before the undersigned Veterans Law Judge.  The hearing transcripts are of record.  

In August 2008, the Board determined that service connection for a low back disability was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the August 2008 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In September 2010, the Board remanded the issue of service connection for a low back disability to the agency of original jurisdiction (AOJ) for further evidentiary development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2013, the RO denied service connection for colon disease.  The Veteran filed a timely notice of disagreement to that decision in August 2013.  Thus, the issue is currently before the Board and has been listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A claim for special monthly pension based on the need for aid and attendance of the Veteran's spouse was filed in September 2013, but has not been adjudicated.  Additionally, in VA clinical notes dated February 2010 and December 2010, the Veteran sought treatment for a skin disorder, asserting that it has been present since service and may be due to exposure to herbicides.  Thus, a claim of service connection for a skin disability has been raised by the record.  These unadjudicated claims are referred to the AOJ for disposition.  

The issues of entitlement to service connection for a low back disability, colon disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for a higher initial rating for coronary artery disease on the record during his August 2013 Board hearing.

2.  Prior to October 3, 2012, diabetes mellitus was managed solely by dietary restrictions.   

3.  Since October 3, 2012, diabetes mellitus is managed with dietary restrictions and oral hypoglycemic agents.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the issue of a higher initial rating for coronary artery disease are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2013).

2.  Prior to October 3, 2012, the criteria for an initial rating in excess of 10 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7913 (2013). 

3.  Since October 3, 2012, the criteria for an initial rating of 20 percent for diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7913 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran withdrew his appeal for a higher initial rating for coronary artery disease on the record at his August 2013 hearing.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for diabetes mellitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

All available service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified any outstanding treatment records that are pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA examinations were conducted in July 2010 and October 2011.  In each case, the evidence of record was reviewed and a history was elicited from the Veteran.  The reports stated the current level of severity of the Veteran's diabetes symptoms and identified all potential complications.  They are adequate for the purpose of rating the claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

A 10 percent rating is assigned when diabetes mellitus is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id. A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Analysis

The Veteran was diagnosed with diabetes mellitus in May 2010.  He underwent a VA diabetes examination in July 2010.  There were no episodes of ketoacidosis or hypoglycemia.  The Veteran's diabetes was managed by dietary restrictions only.  There was no need for restriction of activities, insulin, or oral hypoglycemic agents.  He did not seek treatment from a diabetic care provider.  He did not have any complications of diabetes.

The Veteran underwent another VA examination in October 2011.  His symptoms were essentially unchanged.  However, he was now visiting a diabetic care provider.  He saw his provider less than twice a month. 

A June 2011 clinical note describes the Veteran's diabetes as "without complication."  

During his August 2013 hearing, the Veteran indicated that his private treatment provider had prescribed oral hypoglycemic agents for his diabetes.  He submitted a treatment record, dated October 3, 2012, showing a prescription for these agents.  

The evidence shows that the Veteran's diabetes was managed solely by dietary restrictions prior to October 3, 2012.  A rating in excess of 10 percent prior to that date is not warranted.  

Since October 3, 2012, the Veteran's diabetes has been managed by oral hypoglycemic agents and dietary restrictions.  A rating of 20 percent from October 3, 2012, is warranted.  

According to the Veteran's August 2013 hearing testimony, a 20 percent rating will satisfy his appeal; thus, no discussion as to entitlement to a rating in excess of 20 percent since October 3, 2012, is necessary.  See AB v. Brown, 6 Vet. App. 35, 39 (1993)(a veteran may limit his or her appeal to entitlement to a specific disability rating).  

There is no evidence that the Veteran has compensable complications of diabetes warranting a separate rating.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's diabetes has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran was has not been hospitalized for his diabetes symptoms, nor is there evidence of marked interference with employability.  The Veteran is retired, and he asserts that he can no longer work as a result of a back disability; he does not assert, and the record does not reflect, that he is unemployable as a result of diabetes.  The symptoms of the Veteran's diabetes are accurately reflected by the schedular criteria.  There is no evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, and referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.

The preponderance of the evidence is against a rating in excess of 10 percent for diabetes prior to October 3, 2012; a rating of 20 percent for diabetes since October 3, 2012 is warranted.  There is no doubt to be resolved and further increased ratings are not warranted.

ORDER

The appeal for a higher initial rating for coronary artery disease is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus prior to October 3, 2012, is denied.  

Entitlement to an initial disability rating of 20 percent for diabetes mellitus since October 3, 2012, is granted.    


REMAND

The Veteran asserts that his current low back disability stems from injuries sustained in service.  He contends that he injured his back when he fell down a hatch, landing on a tailbone; he also contends that the stresses placed upon his spine during his service on swift boats in Vietnam caused his current back disability.  

The Veteran received a VA spine examination in March 2008 which did not comment as to the assertions of back pain after service on swift boats; thus, a new examination of the Veteran's spine is necessary.  

In September 2011, the Veteran requested that his VA records for the past 30 years be obtained.  The evidence of record shows that the Veteran has sought treatment primarily from the VA Medical Center (VAMC) in Bonham, Texas, and its associated VA Outpatient Clinics (OPCs).  Records from the Bonham facility dated from 1977 to 1982, and from October 2010 to November 2011, are of record.  

In response to the Veteran's request, the RO requested records from 1982 to 2010 from the Dallas VAMC.  That facility responded with some records dating to 1985; however, there are very few clinical notes, and the notes that are of record clearly show that the Veteran's primary care took place at the Bonham facility.  On remand, the Veteran's treatment records from the Bonham VAMC dated from 1982 to October 2010, and since November 2011, must be obtained. 

The AOJ has not and must now issue a statement of the case (SOC) for on the issue of entitlement to service connection for a colon disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

The TDIU question is inextricably intertwined with the claim for service connection for a low back disability, and identification of any additional service connected conditions or manifestations.  TDIU is dependent upon consideration of the impact of all service connected conditions on the ability to obtain or retain substantially gainful employment.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Thus, the claim must be held in abeyance pending resolutions of the open claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Bonham, Texas, VAMC, and its associated OPCs, from 1982 to October 2010, and since November 2011.  

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA and/or VBMS, any relevant treatment records contained in the Virtual VA and/or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is related to service.

The opinion must consider the Veteran's description of his swift boat service, his competent reports of back pain during service, and state the medical probabilities that his current disability is related to his reports of back pain as a result of swift boat service.  

If the current back disability is entirely attributable to an intervening back injury, the examiner must explain, in clear and concise language, why it is not attributable to any in-service back injury.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Issue a SOC for the issue of entitlement to service connection for colon disease, so that the Veteran may have the opportunity to complete an appeal on this issue by filing a timely substantive appeal.  This issue should be returned to the Board only if a timely substantive appeal is filed.

4.  Then, readjudicate the claims of service connection for low back disability and colon disease.  

5.  Following the adjudication of the outstanding service connection claims, schedule the Veteran for a VA examination in connection with his claim for a TDIU. The claim folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities, taken as a whole, affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  If any of the readjudicated claims are granted, those  disabilities also will need to be considered in determining their effect on his employability. 

A complete rationale for all opinions expressed must be provided.

6.  Then, readjudicate the TDIU.  If any of the benefits sought, including the service connection claims and the TDIU remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


